 

Exhibit 10.18

 

EK B: VADELİ KREDİ SÖZLEŞMESİ

İşbu Vadeli Kredi Sözleşmesi (“Ek Sözleşme”), 31/08/2016 tarihli ve Kİ2-00000411
numaralı Genel Kredi Sözleşmesi (“GKS”) ve diğer Finansman Belgelerine ek
olarak, Banka ile TRANSATLANTİC EXPLORATİON MEDİTERRANEAN INTERNATIONAL PTY
LTD.MERKEZİ AVUSTRALYA TÜRKİYE ANKARA ŞUBESİ (“Kredi Alan”) arasında aşağıdaki
şartlar dahilinde 28/11/2017 tarihinde imzalanmıştır.

Taraflar, aşağıda belirtilen hususların Finansman Belgelerinde belirlenen
hususlar ile birlikte aynen ve eksiksiz olarak uygulanacağı, işbu Ek Sözleşmenin
GKS’nin ayrılmaz bir parçası olduğu hususunda mutabıktırlar. İşbu Ek Sözleşmede
yer almayan hususlarda GKS hükümleri geçerli olacaktır.

1.   KREDİ’YE İLİŞKİN ESASLAR

1.1  Kredi’nin Limiti/Para Cinsi: 20.375.000,00 USD
(Yalnız/YirmimilyonÜçyüzyetmişbeşbin USDollars)

1.2  Vadesi: Kredi vadesi toplam 25 (Yirmibeş) aydır. Kredinin geri ödenmesine
ilişkin ödeme planı işbu Ek Sözleşme’nin ekinde (“Ödeme Planı”) yer aldığı
gibidir.

1.3  Faiz Oranı: GKS’nin 2.05. maddesinde yer alan kredi faizi, yıllık % 6
(yüzde Altı) olarak belirlenmiştir.

1.4  Tarafların mutabakatıyla ve Kredi Limiti içinde kalmak kaydıyia Kredinin,
kredili cari hesap veya ödeme planı oluşturulmak suretiyle vadeli kredi şeklinde
kullanılması kararlaştırılabilir. Bu kapsamda kullanılacak Kredi, cari hesap
usuiüyle değil, ödeme planına göre işleyecek, Krediye ödeme planında belirlenen
faiz, (varsa) komisyon oranları uygulanacak ve ödeme planı, anılan faiz ve
(varsa) komisyon tutarlarını içerecektir. Kredi geri ödeme detayları ve faiz,
komisyon oranlari işbu sözleşmenin ayrılmaz bir parçası olan EK-Ödeme olanında
belirtildiği şekilde olacaktır.

1.5  Erken Geri Ödeme: İşbu Ek Sözleşme kapsamında kullanılan Kredi’nin GKS’nin
2.08. maddesi kapsamında tamamının veya bir kısmının Kredi Alanın özkaynakları
ile erken geri ödenmesi durumunda Kredi Alan, kalan Kredi anapara tutarı
üzerinden % 0,5 (yüzde sıfır virgül beş) oranında, Kredinin diğer finansal
kuruluşlar aracılığı ile erken geri ödenmesi durumunda, Kredi Alan Kalan kredi
tutar üzerinden yıllık %2 (Yüzde iki) erken geri ödeme komisyonunu Bankaya
ödeyecektir.

 

ANNEX B: TERM LOAN CONTRACT

This Term Loan Contract (“Supplementary Contract”), were signed in addition to
the General Credit Agreement (“GCA”) dated ...../11/2017 and numbered
Kİ2-00000133 and other Financing Documents, Between the Bank and TRANSATLANTİC
EXPLORATİON MEDİTERRANEAN INTERNATIONAL PTY LTD.MERKEZİ AVUSTRALYA TÜRKİYE
ANKARA ŞUBESİ (“Borrower”) within the conditions below at …./11/2017.

The parties agree that the following particulars are an integral part of the GCA
of this Supplementary Contract, which shall apply exactly and in full with the
particulars specified in the Financing Documents. The provisions of GCA shall
apply in respect of particulars not included in the Supplementary Contract.

1.   PRINCIPLES RELATED TO THE LOAN

1.1  Loan Limit/Currency: USD 20,375,000.00 USD (Twenty Million Three Hundred
Seventy Five Thousand US Dollars)

1.2  Maturity: The maturity of the loan is 25 (twenty five) months. The payment
plan for the repayment of the loan is as shown in Supplementary Contract’s annex
(“Payment Plan”).

1.3  Interest rate: The interest rate on the loan is 6% (six percent) per year
as mentioned in GCA article 2.05.

1.4  Subject to the mutual agreement of Parties and subject to remain within the
Credit Limit, Parties may agree that the Credit isutilised as a term loan by
granting a credited current account or payment plan. The utilised Credit to be
utilized in this scope should be granted in accordance with the payment plan
procedure instead of current account procedure. Interest rate and commission
rates (if any) determined in the payment plan shall include the interest rate
and commission rates (if any). The repayment details and interest, commission
rates shall be as stated in the ANNEX -Payment Plan which is an integral part of
this Agreement.

1.5  Early Payment: In the event that all or a part of the Loan used within the
scope of the Supplementary Contract is paid early within the context of the
article 2.08 of the GCA,   with the Borrower’s own funds, the Borrower will pay
0,5% (point five percent) per year of the remaining Loan capital; in case the
loan is paid early by other financial institutions, the Borrower will pay 2%
(two percent) per year of the remaining Loan amount as an early payment penalty.

 

[g2018032120061490721731.jpg]

--------------------------------------------------------------------------------

 

 

1.6  Kredi Kullanım Amacı: İşletme Sermayesi Finansmanı ve Yatırım Harcamaları.

2.   NAKİT AKIŞI VE ÖDEMELER

Grup (Transatlantic Exploration Mediterranean İnternational Pty Ltd. Merkezi
Avustralya Türkiye Ankara Şubesi, Amity Oil İnternational Pty Limited Merkezi
Avustralya Türkiye Ankara Şubesi, Talon Exploration Ltd.- (Merkezi Bahama
Adalari) Türkiye Ankara Şubesi, DMLP Ltd Merkezi Bahama Adaları Türkiye Ankara
Şubesi, Transatlantic Turkey Limited Şirketi-Türkiye Ankara Şubesi), kredi
ilişkisinin devamı boyunca, tüm faaliyetlerinden kaynaklanan nakit akışlarının,
işlem hacminin ve Kredi geri ödemelerinin aşağıda belirtilen şekilde Bankadaki
hesaplari aracılığı ile gerçekleştirileceğini, bu hususun Banka tarafından
Krediye ilişkin detayların belirlenmesinde ve Kredinin devamlılığının
sağlanmasında esaslı bir unsur teşkil ettiğini bildiğini kabul ve taahhüt eder.
Bu doğrultuda Kredi Alan,

i.    EFT, POS, havale, çek, doğrudan borçlandırma sistemi, nakit, fatura,
ihracat, kredi kartı, SGK, vergi ve diğer yollar ile gerçekleştirdiği tüm Türk
lirası ve döviz cinsi ile yapılacak tahsilatların ve/veya ödemelerin tamamının
Bankadaki hesaplara yapılacağını ve tahsilatlarda ve/veya ödemelerde Bankanın
nakit yönetimi tahsilat ve ödeme sistemlerinin kullanılacağını,

ii.   Herhangi bir ek talepte bulunmadan veya şart ileri sürmeden, istihdam
ettiği/edeceği tüm personelin maaş ödemesi işlemlerini Banka aracılığıyla ve
promosyonsuz gerçekleştirmek üzere en geç 15.03.2018 tarihi itibari ile sözleşme
imzalayacağını,

iii.  Sigorta işlemlerinin (Hayat Dışı, Hayat ve Ferdi Kaza) ve Bireysel
Emeklilik işlemlerinin tamamını, en iyi gayret bazında Bankanın acenteliğini
yapmakta olduğu sigorta ve emeklilik şirket(ler)i aracılığı ile
gerçekleştireceğini,

iv.  Türev ve hazine işlemlerini en iyi gayret bazında öncelikle Banka aracılığı
ile gerçekleştireceğini,

v.   Leasing işlemlerini öncelikle ve en iyi gayret bazında Deniz Finansal
Kiralama A.Ş. aracılığı ile gerçekleştireceğini,

 

 

1.6  Loan Usage Purpose: Operating Capital Financing and Investment
Expenditures.

2   CASH FLOW AND PAYMENTS

THE GROUP, (TRANSATLANTIC EXPLORATION MEDITERRANEAN İNTERNATIONAL PTY LTD.
INCORPORATED IN AUSTRALIA TURKEY ANKARA BRANCH, AMITY OIL İNTERNATIONAL PTY
LIMITED INCORPORATED IN AUSTRALIA TURKEY ANKARA BRANCH, TALON EXPLORATION
LTD.-(INCORPORATED IN BAHAMAS TURKEY ANKARA BRANCH, DMLP LTD INCORPORATED IN
BAHAMAS TURKEY ANKARA BRANCH, TRANSATLANTIC TURKEY LTD. ŞTI. -TURKEY ANKARA
BRANCH) DURING THE COURSE OF THE LOAN RELATIONSHIP, ACKNOWLEDGES AND UNDERTAKES
THAT THE CASH FLOWS ARISING FROM ALL OF ITS ACTIVITIES, TRANSACTION VOLUME AND
LOAN REPAYMENTS ARE REALIZED THROUGH THE ACCOUNTS OF THE BANK AS DESCRIBED BELOW
AND THESE CONSTITUTE A SUBSTANTIAL ELEMENT IN DETERMINING THE DETAILS OF THE
LOAN BY THE BANK AND IN ENSURING THE CONTINUITY OF THE LOAN. WITH THIS
DIRECTION, THE BORROWER, ACKNOWLEDGES AND UNDERTAKES THAT,

i.    All collections and/or payments to be made in Turkish Liras and other
currencies via EFT, POS, wire transfer, check, direct debiting system, cash,
invoice, export, credit card, SGK, tax and other ways to be made via the
accounts within the Bank and Bank’s cash management collection and payment
systems will be used in collections and / or payments,

ii.   Without any additional requirement or without a condition, a contract will
be signed according all the salary payments of the personnel employed/will be
employed will be made by the Bank without promotion at 15.03.2018 the latest.

iii.  All insurance transactions (Non-Life, Life and Personal Accident) and
Individual Pension transactions will be carried out through insurance and
pension company/companies, which are the Bank’s agent on the best effort basis,

 

 



[g2018032120061490721731.jpg]

--------------------------------------------------------------------------------

 

vi.  Faktoring işlemlerini öncelikle ve en iyi gayret bazında Deniz Faktoring
A.Ş. aracılığı ile gerçekleştireceğini,

kabul, beyan ve taahhüt eder.

2.1  Yukarıda sayılan bankacılık hizmetleri kapsamında Banka tarafından
gerçekleştirilecek olan havale, EFT, para transferi, repo, mevduat, döviz
tevdiat, TL/YP teminat mektubu, akreditif, SWIFT mesajı, vesaik/mal mukabili
ithalat, peşin ithalat, vesaik/mal mukabili ihracat, peşin ihracat, kabul
kredisi, çek ve senet tahsili, döviz alım satım, çek/senet tahsil işlemleri ve
bunlarla sınırlı olmaksızın ilgili her türlü işlem masraf, ücret ve komisyon
tarifesi Banka tarafından Kredi Alana işbu Sözleşmenin imzasından itibaren 1
(ay) içinde ve her halükarda ilk işlem tarihine kadar bildirilecek olup, Banka
tarafından herhangi bir bildirimde bulunulmaması durumunda Bankanın cari masraf,
ücret ve komisyon tarifesi geçerli olacaktır.

2.2  Kredi Alan, mevcut limitleri kapsamında bulunan her türlü kredili
bankacılık işlemi ile ilgili taleplerini öncelikli olarak Bankaya ileteceğini,
Bankanın bu işlemi yapmayı kabul etmemesi halinde diğer kuruluşlara
başvuracağını kabul, beyan ve taahhüt eder.

Banka, Kredi ilişkisinin devamı boyunca, her cari yılsonunda işbu 2. madde
hükümlerinin yerine getirilip getirilmediğini kontrol edecektir.

Kredi Alan’ın, işbu madde hükümlerini ihlal etmesi halinde ve Banka tarafından
yazılı bildirim yapılarak en iyi gayret çerçevesinde madde konusu hükümlerin
yerine getirilmesi talep edilecektir. Kredi Alan da bu hususta en iyi gayret
çerçevesinde madde hükümlerinin yerine getirilmesi hususunda azami gayret
gösterecektir.

3.   TAAHHÜTLER

3.1  Kredi alan, Bankanın yazılı ön izni olmadan aktifleri, gelirleri ya da mal
varlığının tamamı ya da herhangi bir bölümü ile ilgili veya bunlar üzerinde
herhangi bir takyidat veya sınırlama yaratmayacağını taahhüt eder. Kredi alan,
Bankanın yazılı ön izni olmadan hiç kimse lehine açık veya zımni kefil
olamayacak ( işbu kredinin teminatı olarak verilen kefaletnameler hariç olmak
üzere) veya garanti vermeyecektir.

 

 

iv.  Derivative and treasury transactions will be carried out primarily through
the Bank on the best effort basis,

v.   Leasing transactions will be carried out by Deniz Finansal Kiralama A.Ş.
primarily and on the best effort basis,

vi.  Factoring transactions will be carried out by Deniz Faktoring A.Ş.
primarily and on the best effort basis,

2.1  All wire transfer, EFT, money transfer, repo, deposit, currency account,
guarantee letters in TL/foreign currency, letter of credit, SWIFT message,
imports CAG/CAD, cash import, acceptance credit, check and bill collections,
currency buying/selling, check/bill collection transactions within the context
of the aforementioned banking services that will be performed by the Bank and
not limited with the above, a tariff for all kinds of transaction charges, fees
and commission shall be notified by the Bank within 1 (month) from the date of
signature of this Contract and by the first transaction date in any case and
where there is no further notification by the Bank, the charges, fees and
commission tariff will be applicable.

2.2  The Borrower accepts, declares and undertakes that it will forward the
requests related to all kinds of loan related banking transactions within the
current limits to the Bank, and where the Bank does not accept this transaction,
it will apply to other institutions.

During the course of the Loan relationship, the Bank will check whether the
provisions of Article 2 have been fulfilled at the end of each current year.

In the event of a violation of the provisions of this Article, the Bank will
notified in writing and shall request compatibility with the provisions of the
article on the best effort basis. The Borrower will also make the utmost effort
to fulfil the provisions of the article on the best effort basis in this
respect.

3.   COMMITMENTS

3.1  The borrower undertakes that the it will not create any restrictions or
limitations on all or a part of its own assets, revenues or properties without
the prior written consent of the Bank. The borrower shall not give guarantees or
sureties (except for sureties issued as the collateral for this loan) without
the prior written consent of the Bank.

 

[g2018032120061490721731.jpg]

--------------------------------------------------------------------------------

 

3.2  Kredi alan, Bankanın yazılı ön izni olmadan, malvarlığında azalmaya yol
açacak faaliyetlerini engelleyecek, imkansız kılacak veya Esaslı Olumsuz Etki
yaratacak şekilde varlıklarının veya gelirlerinin herhangi bir bölümünü veya
tamamını satmayacak ve satılmasına müsaade etmeyecek, devretmeyecek veya bunlar
üzerinde başka şekilde tasarrufta bulunmayacaktır.

3.3  Kredi alan, Bankanın yazılı ön izni olmadan, gerek yurt içi gerekse de
yurtdışındaki finansal kurum ve/veya kuruluşlara borçlanamayacağım veya
lehlerine teminat vermeyeceğini ve Grup firmalarının da (Transatlantic
Exploration Mediterranean İnternational Pty Ltd. Merkezi Avustralya Türkiye
Ankara Şubesi, Amity Oil İnternational Pty Limited Merkezi Avustralya Türkiye
Ankara Şubesi, Talon Exploration Ltd.-(Merkezi Bahama Adalari) Türkiye Ankara
Şubesi, DMLP Ltd Merkezi Bahama Adalari Türkiye Ankara Şubesi, Transatlantic
Turkey Limited Şirketi-Türkiye Ankara Şubesi) gerek yurtiçindeki gerekse de
yurtdışındaki finansal kurum ve/veya kuruluşlara borçlanmayacağını kabul ve
taahhüt eder.

3.4  Kredi alan, Bankanın yazılı ön izni olmadan, ortaklık yapısında doğrudan
veya dolaylı herhangi bir kontrol değişiklik meydana gelmeyeceğini kabul ve
taahhüt eder. İş bu madde kapsamında ‘‘Kontrol” herhangi bir Kişinin,

(i)   Sermayesinin %50 sinden (yüzdeelli) fazlasına doğrudan veya dolaylı olarak
sahip olmasını; veya

(ii)  Yukarıda (i) bendinde sayılan koşul aranmaksızın imtiyazlı hisseler, oy
anlaşmaları veya sair surette oy hakkının çoğunluğunu elinde bulundurmasını:
veya

(iii) Yukarı (i) bendinde sayılan koşul aranmaksızın herhangi bir suretle
yönetim kurulu üyelerinin karara esas çoğunluğunu atayabilme ya da görev alma
gücünü elinde bulundurmasını ifade eder.

3.5  Kredi alan, bankamıza ipotekli olan ve gruba ait Türkiye Cumhuriyeti
sınırları içindeki diğer gayrimenkullerini yangın, deprem gibi doğabilecek
rizikolara ve işbu Ek Sözleşmenin imzası tarihinden

 

3.2  The borrower will not engage in activities or will not sell or will not
permit the sale of any or all of its assets or revenues in such that would lead
to a reduction, preclusion or in a way as to create an Essential Negative Impact
and will not transfer or otherwise dispose on these without the Bank’s written
prior consent.

3.3  The borrower acknowledges and undertakes that it shall not owe or warrant
to the financial institutions and/or institutions within the country or abroad
without the prior written consent of the Bank and that its Group firms
(Transatlantic Exploration Mediterranean İnternational Pty Ltd. Incorporated in
Australia Turkey Ankara Branch, Amity Oil İnternational Pty Limited Incorporated
in Australia Turkey Ankara Branch, Talon Exploration Ltd.-(İncorporated in
Bahamas) Turkey Ankara Branch, DMLP Ltd Incorporated in Bahamas Turkey Ankara
Branch, Transatlantic Turkey Ltd. Şti. - Turkey Ankara Branch) shall not owe to
the financial institutions and/or institutions within the country or abroad.

3.4  The borrower acknowledges and undertakes that no direct or indirect control
change will occur within the partnership structure of the borrower without the
prior written consent of the Bank. Within the context of this article, “Control”
refers to any person,

(I)  Having direct or indirect ownership of more than 50% (fifty percent) of the
capital; or

(II) (I) possessing the majority of privileged shares, voting rights, voting
agreements or otherwise, irrespective of the circumstances set out the (i) item
above; or

(III) Possessing the authority to appoint or dismiss the decisive majority of
the board members in any way irrespective of the circumstances set out the (i)
item above.

3.5  The Borrower will insure all other real estate within the boundaries of the
Republic of Turkey that are under mortgage by our bank and are owned by the
group and other real estates against risks that may arise such as fire and
earthquake and against any and all risks which the Bank may deem necessary in
connection with the assurance of new risks arising after the date of signature
of this Supplementary

 

[g2018032120061490721731.jpg]

--------------------------------------------------------------------------------

 

sonra ortaya çıkacak olan yeni risklerin teminat altına alınmasına ilişkin
olarak Bankanın gerekli göreceği her türlü rizikolara karşı, Banka lehine
sigortalayacak ve bu sigorta poliçelerine ve (varsa) daha önceden düzenlenen ve
banka tarafindan uygun görülüp kabul edilen sigorta poliçeleri için düzenlenecek
zeyilnamelere Bankayı dain-i mürtehin sıfatı olarak kaydettirecektir.

Kredi alan yeni sigorta poliçelerini Bankanın uygun gördüğü şekil ve içerikte
yaptıracak olup , (varsa) mevcut sigorta poliçelerini, Bankanın ilk yazılı
talebi üzerine, Bankanın talep edeceği şekil ve içeriğe uygun hale getirecektir.
Kredi alan, daha önceden düzenlenen ve Banka tarafından uygun görülüp kabul
edilen sigorta poliçelerinin vadesinin bitiminde, Bankanın acenteliğini yapmakta
olduğu sigorta şirket(ler)i aracılığı ile gerçekleştirmeyi en iyi gayret bazında
kabul ve taahhüt eder.

3.6  Transatlantic Exploration Mediterranean İnternational Pty Ltd. Merkezi
Avustralya Türkiye Ankara Şubesi, Petrogas Petrol Gaz ve Petrokimya Ürünleri
İnşaat Sanayi ve Ticaret Anonim Şirketi, Amity Oil İnternational Pty Limited
Merkezi Avustralya Türkiye Ankara Şubesi, Talon Exploration Ltd.-(Merkezi Bahama
Adalari) Türkiye Ankara Şubesi, DMLP Ltd Merkezi Bahama Adalari Türkiye Ankara
Şubesi, Transatlantic Turkey Limited Şirketi- Türkiye Ankara Şubesi (‘‘Kredi
Alan ile beraber müteselsil kefiller”) , Finansman Belgeleri ve işbu Ek
Sözleşmeye konu kredinin Anapara, faiz ve tüm fer’ileri ile birlikte geri
ödenmesini, Kredi Alan ile beraber müteselsil kefil olarak tekefful edecekler ve
bu maksatla eksik kefaletnamenin en geç işbu Ek Sözleşmenin imza tarihi
itibariyle Kredi Alan ile beraber müteselsil kefiller tarafından imzalanmasını
sağlamayı kabul ve taahhüt eder.

3.7  Kredi Alan, kendisi ve Grubun işbu Ek Sözleşmenin imzalanmasını takip eden
12 (oniki) aylık dönemde yapacağı Yeni Kuyu Sondajı yatırımlarının sonuçları ile
ilgili Bankaya bildirimde bulunacağını Kabul ve taahhüd eder. Bildirimler, kuyu
özellikleri, gerçekleşen yatırım miktarı,sondaj sonucunda herhangi bir üretim
elde edilip edilmediği, üretim olması durumunda üretim projeksiyonu ve rezervler
üzerindeki etkisi gibi Bankanın talep edeceği bilgileri içerecektir. 3 (üç)
maddeden oluşan işbu Sözleşme Taraflar arasında 2 (iki) nüsha olarak tanzim ve
imza olunmuştur.

 

Contract in the favour of the bank and will add to these insurance policies and
(if any) the pre-arranged insurance policies for the insurance policies deemed
acceptable by the bank, the Bank shall be registered as the pledgee.

The borrower will receive the new insurance policies in the form and content
appropriate to the Bank and will change the current insurance policies (if any)
on the first written request of the Bank to the form and content requested by
the Bank. Upon the expiry of the insurance policies which were deemed acceptable
by the Bank, the Borrower accepts and undertakes to realize these transactions
on the best effort basis through the insurance company/companies that the Bank
is acting as agent.

3.6  Transatlantic Exploration Mediterranean İnternational Pty Ltd Incorporated
in Australia Turkey Ankara Branch, Petrogas Petrol Gaz ve Petrokimya Ürünleri
İnşaat Sanayi ve Ticaret Anonim Şirketi, Amity Oil İnternational Pty Limited
incorporated in Australia Turkey Ankara Branch, Talon Exploration
Ltd.-(Incorporated in Bahamas) Turkey Ankara Branch, DMLP Ltd Incorporated in
Bahamas Turkey Ankara Branch, Transatlantic Turkey Ltd. Şti. - Turkey Ankara
Branch, (“Joint sureties together with the Borrower”), shall guarantee the
repayment of the capital, interest and all accessories of the loan subject to
the Supplementary Contract together with the Borrower, as joint guarantor and
acknowledge and undertake that the deficient surety bond will be signed by the
joint sureties among with the Borrower at the date this Supplementary Contract’s
signature at latest for this purpose.

3.7  The Borrower acknowledges and undertakes that itself and the Group will
notify the Bank of the results of the New Well Bore investments to be made
during the 12 (twelve) month period following the signing of this Supplementary
Contract.  Notifications will include details of well properties, actual amount
of investment, whether or not any production is obtained as a result of boring,
production projections in case of production, and the effect on the reserves.
This Contract, consisting of three (3) pieces, has been issued and signed
between the Parties in two (2) copies.

 

 

[g2018032120061490721731.jpg]

--------------------------------------------------------------------------------

 

 

EK: Ödeme Planı

 

ANNEX: Payment Plan

 

 

 

 

 

KREDİ ALAN

 

BORROWER

TRANSATLANTİC EXPLORATİON MEDİTERRANEAN INTERNATIONAL PTY LTD.MERKEZİ AVUSTRALYA
TÜRKİYE ANKARA ŞUBESİ

 

TRANSATLANTİC EXPLORATİON MEDİTERRANEAN INTERNATIONAL PTY LTD. INCORPORATED IN
AUSTRALIA, TURKEY ANKARA BRANCH

 

 

 

 

 

Sicil (veya Oda) Numarasi:

ANKARA – 383993

 

Register (or Chamber) Number:

ANKARA - 383993

Internet Sitesi:

 

 

Website:

 

Telefon

0312-9391950

 

Phone

0312-9391950

Numarasi:

 

 

number:

 

Adres:

İran Caddesi Karum İş

 

Address:

İran Caddesi Karum İş

 

Merkezi No:21 F Blok

 

 

Merkezi No:21 F Blok

 

Kat:5 No: 427 Kavaklıdere

 

 

Kat:5 No: 427 Kavaklıdere

 

Çankaya/Ankara Posta

 

 

Çankaya/Ankara

 

Kodu : 06680

 

 

Postcode : 06680

İmza:

[g2018032120061501221731.jpg]

 

Signature:

[g2018032120061501521732.jpg]

Ad:

 

Name:

Unvan:

 

 

Title:

 

 

 

 

 

 

BANKA

 

 

BANK

 

DENİZBANK A.Ş.

 

DENİZBANK A.Ş.

Sicil

368587/316169

 

Registry

368587/316169

Numarası:

 

 

Number:

 

Internet

Sitesi:

www.denizbank.com

 

Website:

www.denizbank.com

 

 

 

 

 

Telefon Numarası:

 

444 0 800

 

Phone

Number:

444 0 800

Adres:

Büyükdere Cad. No:141

34394 Esentepe /İstanbul

 

Address:

Büyükdere Cad. No:141 34394 Esentepe/İstanbul

İmza huzurumda atıldı ve müşteri bilgileri teyit edildi.

 

The signatures were put within my presence and customer information has been
verified.

Ad Soyad:

 

 

Name

 

 

 

 

Surname:

 

İmza:

 

 

Signature:

 

Unvan:

 

 

Title:

 

Şube Adı:

OSTİM TİCARİ MERKEZ

ŞUBE

 

Branch

Name:

OSTİM TİCARİ MERKEZ

BRANCH

İmza Yetkili Ad Soyad

 

 

Authorised

Signatory

Name

Surname

 

 

--------------------------------------------------------------------------------

 

Yetkili İmzalar

 

 

Authorised

Signatures

 

 

 

İşbu Ek Sözleşmenin bir nüshası tarafıma teslim edilmiş olup, erken geri ödeme
ve kredi kullandırım komisyonu dahil yukarıda belirtilen tüm hususlar talep
ettiğim ve Banka ile mutabık kaldığım kredi esaslarına uygundur.

 

KREDİ ALAN

TRANSATLANTİC EXPLORATİON MEDİTERRANEAN INTERNATIONAL PTY LTD.MERKEZİ AVUSTRALYA
TÜRKİYE ANKARA ŞUBESİ

 

I received a copy of this Additional Contract and all elements including the
early payment and loan usage commission is consistent with the credit provisions
I have requested and agreed with the Bank.

BORROWER

TRANSATLANTİC EXPLORATİON MEDİTERRANEAN INTERNATIONAL PTY LTD INCORPORATED IN
AUSTRALIA, TURKEY ANKARA BRANCH

 

 

 

 

 

İmza:

[g2018032120061505921733.jpg]

 

Signature:

[g2018032120061506121734.jpg]

 

 